Title: From John Adams to John Jay, 10 June 1785
From: Adams, John
To: Jay, John


          
            Duplicate
            Sir
            Bath Hotel Westminster June 10. 1785
          
          Yesterday the ninth of the Month, I was presented to the Queen by my Lord Aylesbury, her Lord Chamberlain, having been attended to his Lordship and introduced to him by the Master of the Ceremonies. The Queen was attended by her Ladies, and I made my Compliment to her Majesty in the following Words.
          Madam
          Among the many Circumstances which have rendered my Mission to his Majesty, desireable to me, I have ever considered it as a principal one, that I Should have an Opportunity of making my Court to a great Queen whose Royal Virtues and Talents have ever been acknowledged and admired in America, as well as in all the Nations of Europe, as an Example to Princesses and the Glory of her Sex.
          Permit me, Madam, to recommend to your Majesty’s Royal Goodness, a rising Empire, and an Infant Virgin World. Another Europe, Madam, is rising in America. To a Philosophical Mind like your Majestys, there cannot be a more pleasing Contemplation, than this Prospect of doubling the Human Species, and augmenting at the same time their Prosperity and Happiness. it will in future Ages be the Glory of these Kingdoms to have peopled that Country and to have Sown there, those Seeds of Science, of Liberty, of Virtue, and permit me, Madam to add of Piety, which alone constitute the Prosperity of Nations and the Happiness of the Human Race.
          After venturing upon such high Insinuations to your Majesty, it seems to be descending too far, to ask as I do, your Majestys Royal Indulgence to a Person, who is indeed unqualified for Courts, and who owes his Elevation to this distinguished Honor, of Standing before your Majesty not to any Circumstances of illustrious Birth, Fortune or Abilities, but merely to an ardent Devotion to his native Country, and Some little Industry and Perseverance in her Service.
          The Queen answered me, in these Words
          I thank you, Sir, for your Civilities to me and my Family; and am glad to See you in this Country.
          The Queen, then asked me, if I had provided myself with a House? I answered, I have agreed for one, Madam this Morning. She then made her Curtesy and I made my Reverence and retired, into the Drawing Room where the King, Queen, Princess Royal and the younger Princess her Sister, all spoke to me, very obligingly. I attended untill the Drawing Room was over, and then returned home.
          It has been necessary, in Order to guard against false Reports and malicious Fictions, to reduce to writing what was Said in my Audiences of the King and Queen, And it is the Custom of all Ministers, to transmit these Compliments to their Courts.— I transmit them to you in Cypher that they may be exposed to as little Criticism as possible. As the Court knew very well that the Eyes of all Nations were fixed upon these Audiences, it may be fairly concluded from them, that it is the Intention of the Royal Family and of the Ministry to treat America, that is the United States and their Ministers upon the Footing of other foreign Powers.— But our Inferences can go no farther. We cannot infer from this that they will relax their Navigation Act for Us any more than for France. We are Sure of one Thing, that a Navigation Act, is in our Power as well as in theirs. and that ours would be more hurtfull to them than theirs to Us. in Short it is Scarcely possible to calculate, to what an height of naval Power a Navigation Act, would raise the United States in a very few Years.
          With great Esteem I have the Honor to be / dear Sir, your most obedient and humble / Servant
          
            John Adams.
          
        